Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species II, Figs 3-6, Claims 1-7, 10-20 in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the ground(s) that searching the subject matter of species I-VIII does not place a serious burden on the Examiner since each of the species are related clamps.  This is not found persuasive because although the species have some overlap, they also have considerable non-overlap. Searching through X number of figures while looking for details specific to a clamp is much easier and can be done much faster than searching through those figures while looking for variations of details specific to different variations of clamps. Further, aside from search burden there is also an examination burden when considering potential obviousness or reasons for allowance of different types of clamps. 

The traversal is further on the ground(s) that issuing one patent on the subject matter of species I-VIII would be more expedient. This is not found persuasive because there is a possibility of rejoinder.
The requirement is still deemed proper and is therefore made FINAL.



Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 6/5/2018.  

Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites ‘at least two form bodies’, the claim is unclear since one of ordinary skill in the art does not understand which components are intended. 
Claim 5 also recites ‘complementary structures are assigned arranged’, the claim is unclear since one of ordinary skill in the art does not understand which components are intended. There also seems to be a grammatical error – perhaps it is meant to read ‘assigned or arranged’.
Claim 19 has similar problems with claim 5.
Claim 20 is rejected for depending upon an indefinite claim.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 1-2, 4-6, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over DE et al DE112010005085T5 (from IDS filed 12/4/2020, hereinafter DE) figs 2a, 2b in view of Toth (US 3974933 A, hereinafter Toth)
1. DE teaches a flameproof housing (figs 2a, 2b) for housing comprising:  
a housing body (240, figs 2a, 2b) surrounding an inner space, the housing body including an opening bordered by a flange (245), a cover (230) that comprises an edgand a plurality of clamps (200) arranged along the flange and the edge with a distance (space nearby 225, fig 2b) to each other, the plurality of clamps clamping the edge and against the flange in order to clamp the edge against the flange with or without a seal arranged therebetween (fig 2b).  
DE does not specifically teach that the housing is for housing electric or electronic components, 
Toth teaches an explosion proof housing that is for housing electric or electronic components (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Toth into the device of DE. The ordinary artisan would have been motivated to modify DE in the above manner for the purpose of protecting against a fire or explosion caused by an electrical spark (abstract of Toth)


2. DE and Toth teach the flameproof housing according to claim 1, wherein the flange has a planar flange surface (top of 245) and the cover has a planar edge surface (bottom of 230) that can be brought contact with the planar flange surface directly or via a seal placed in between (fig 2b).  

4. DE and Toth teach the flameproof housing according to claim 1, wherein positioning means are provided on the housing body and the cover for congruent alignment of the edge

5. as best understood, DE and Toth teach the flameproof housing according to claim 4, wherein the positioning means comprise at least two form -bodies ([0028] mentions multiple guide pins) arranged on the flange or the edge to which complementary structures are assigned arranged on the respective other of the flange or the edge ([0028] mentions that the guide posts are generally disposed in opposite corners).  

6. DE and Toth teach the flameproof housing according to claim 1, wherein the plurality of clamps are captively held on the housing body or the cover (while tightly closed).  

10. DE and Toth teach the flameproof housing according to claim 1, wherein each clamp of the plurality of clamps is movably supported between an open position (fig 1) in which it does not clasp the edge and a closing position in which it clasps the edge (figs 2a, 2b).  

11. DE and Toth teach the flameproof housing according to claim 10, wherein a clamping surface (105, 205) is assigned to each clamp of the plurality of clamps that sets the open position (fig 1).  

12. DE and Toth teach the flameproof housing according to claim 1 wherein an abutment surface (inner surface that abuts 235, 245, fig 2b) is assigned to each clamp of the plurality of clamps that sets the closing position (fig 2b).  

13. DE and Toth teach the flameproof housing according to claim 1, wherein each clamp of the plurality of clamps has a clamping surface (inner surface that clamps 235, 245, fig 2b) extending below the flange or extending above the cover and a clamping means opposed thereto.  

14. DE and Toth teach the flameproof housing according to claim 13, wherein the clamping means is a clamping screw (Toth 435, fig 4) configured to neither extend through the edge, nor through the flange (Toth fig 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Toth into the device of DE. The ordinary artisan would have been motivated to modify DE in the above manner for the purpose of assuring that the cover cannot turn as a result of extreme vibration, shock or careless handling (Toth col 5 lines 12-14).


	
15. DE and Toth teach the flameproof housing according to claim 13, wherein the clamping means is selected from the group comprising: a clamping screw (255, fig 2a), a clamping wedge, an eccentric clamping devic.  



Claims 3, 7, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE figs 2a, 2b in view of Toth, further in view of DE fig 3
3. DE and Toth teach the flameproof housing according to claim 1, however DE figs 2a, 2b fail to teach wherein the cover is connected with the housing body via at least one hinge
DE fig 3 teach the cover (330) is connected with the housing body via at least one hinge ([0032] recites ‘two hinges 360 may be provided to hingedly couple the cover 330 to the housing body’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge as taught by DE fig 3 into the device of DE fig 2. The ordinary artisan would have been motivated to modify DE fig 2 in the above manner for the purpose of preventing inadvertent misalignment of the cover after removal (DE [0032]).
7. DE and Toth teach the flameproof housing according to claim 1, however DE figs 2a, 2b fail to specifically teach wherein the plurality of clamps are movably held on the housing body or the cover.  DE (fig 3) teach the plurality of clamps are movably held on the housing body or the cover (via at least one hinge [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge as taught by DE fig 3 into the device of DE fig 2. The ordinary artisan would have been motivated to modify DE fig 2 in the above manner for the purpose of preventing inadvertent misalignment of the cover after removal (DE [0032]).

17. DE and Toth teach the flameproof housing according to claim 2, however DE figs 2a, 2b fail to teach wherein the cover is connected with the housing body via at least one hinge. DE (fig 3) teach the cover (330) is connected with the housing body via at least one hinge [0032]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hinge as taught by DE fig 3 into the device of DE fig 2. The ordinary artisan would have been motivated to modify DE fig 2 in the above manner for the purpose of preventing inadvertent misalignment of the cover after removal (DE [0032]).
18. DE and Toth teach the flameproof housing according to claim 17, wherein DE further teaches positioning means are provided on the housing body and the cover for congruent alignment of the edge and the flange with regard to each other (paragraph 0028).  

19. as best understood, DE and Toth teach the flameproof housing according to claim 18, wherein DE further teaches the positioning means comprise at least two form bodies ([0028] mentions multiple guide pins) arranged on the flange or the edge to which complementary structures are assigned arranged on the respective other of the flange or the edge ([0028] mentions that the guide posts are generally disposed in opposite corners).  

20. as best understood, DE and Toth teach the flameproof housing flameproof housing according to claim 19, wherein the plurality of clamps are captively held on the housing body or the cover (while tightly closed).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE DE112010005085T5 (from IDS filed 12/4/2020, hereinafter DE) figs 2a, 2b in view of Toth (US 3974933 A, hereinafter Toth), further in view of Hristake (US 5472353 A, hereinafter Hristake)
16. DE and Toth teach the flameproof housing according to claim 15, but fails to teach that the clamping means is a clamping screw with a torque limitation device. Hristake teaches a clamping means that is a clamping screw with a torque limitation device (col 1 lines 62-65 mention a device that closely limits the amount of torque a clamping fastener can develop for accurate repetitiveness of torque applied, while fig 9a shows a screw). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Hristake into the device of DE and Toth. The ordinary artisan would have been motivated to modify DE and Toth in the above manner for the purpose of repeatedly removing and attaching the screw while preventing stripping the screw (Hristake col 1 lines 62-65 mention a device that closely limits the amount of torque a clamping fastener can develop for accurate repetitiveness of torque applied).

	



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841  
                                                                                                                                                                                         /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841